226 Ga. 748 (1970)
177 S.E.2d 230
SMITH, Warden
v.
SMITH.
26001.
Supreme Court of Georgia.
Argued September 15, 1970.
Decided October 8, 1970.
*749 Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Marion O. Gordon, Courtney Wilder Stanton, Assistant Attorneys General, B. Daniel Dubberly, Jr., Deputy Assistant Attorney General, Lewis R. Slaton, District Attorney, Carter Goode, Tony H. Hight, for appellant.
Jack Henry Smith, pro se.
NICHOLS, Justice.
This case is controlled by the decision rendered in Shoemake v. Whitlock, 226 Ga. 771, and the judgment of the trial court must be reversed.
Judgment reversed. All the Justices concur.